 8:17-cv-00029-BCB-SMB Doc # 109 Filed: 03/02/21 Page 1 of 1 - Page ID # 2689




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA
LANA L. STARKEY,
                       Plaintiff,
        vs.                                                           8:17-CV-29

AMBER ENTERPRISES, INC., a Corporation;
HY-VEE, INC., a Corporation; and MIKE                                  ORDER
AGOSTINO, Individually;
                       Defendants.

       In accordance with the United States Court of Appeals for the Eight Circuit’s Judgment

(Filing 107), Opinion (Filing 106), and Mandate (Filing 108), Plaintiff’s Nebraska Fair

Employment Practice Act (“NFEPA”) claim is remanded to the District Court of Douglas County,

Nebraska in its entirety. Such claim includes Plaintiff’s “report of the Medicaid issues and HIPAA

issues, her participation in [Nebraska Equal Opportunity Commission] activity, and her

constructive discharge claim.” Filing 106 at 10 n.2.

IT IS THEREFORE ORDERED:

   1. Plaintiff’s NFEPA claim as described above is remanded to the District Court of Douglas

       County, Nebraska. The Clerk of Court is directed to send a copy of this Order, along with

       a copy of this Court’s opinion (Filing 94), the Eight Circuit’s Judgment (Filing 107), the

       Eighth Circuit’s Opinion (Filing 106), and the Eighth Circuit’s Mandate (Filing 108) to the

       Clerk of the District Court of Douglas County, Nebraska, 1701 Farnam Street, Omaha,

       Nebraska 68183.

       Dated this 2nd day of March, 2021.
                                                       BY THE COURT:

                                                       ___________________________
                                                       Brian C. Buescher
                                                       United States District Judge

                                                1
